Citation Nr: 0922900	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  05-13 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
shoulder blade injury.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION


The Veteran-appellant served on active duty from January 1951 
to November 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Waco, Texas, Regional Office (RO).  A 
September 2004 rating decision denied the Veteran's claim of 
entitlement to service connection for residuals of an injury 
to the left shoulder blade, and entitlement to service 
connection for right ear hearing loss.  An April 2005 rating 
decision denied the Veteran's claim of entitlement to service 
connection for tinnitus.

The Veteran testified at a personal hearing before a Decision 
Review Officer (DRO) at the RO in September 2005.  A 
transcript of the testimony is associated with the claims 
file.  

In June 2007, the Board remanded the case back to the RO, via 
the Appeals Management Center (AMC) in Washington, DC, for 
additional development of the record.  


FINDINGS OF FACT

1.  The Veteran did not have a chronic left shoulder 
disability during service or for many years following 
discharge from service, and the medical evidence of record 
weighs against finding that the current left shoulder 
disability had its onset during service or is otherwise 
related to any incident of service, including an in-service 
injury.  

2.  It is at least as likely as not that the Veteran's right 
ear hearing loss was incurred as a result of in-service 
acoustic trauma.  

3.  It is at least as likely as not that the Veteran's 
tinnitus was incurred as a result of in-service acoustic 
trauma.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
left shoulder blade injury have not been met.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.304 (2008).

2.  The criteria for entitlement to service connection for a 
right ear hearing loss have been met.  38 U.S.C.A. §§ 1110 
7104 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.385 (2008).

3.  The criteria for entitlement to service connection for 
tinnitus have been met.  38 U.S.C.A. §§ 1110 7104 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

For the right ear hearing loss and left shoulder blade injury 
claims, the RO provided the appellant pre-adjudication notice 
by letter dated in August 2004.  For the tinnitus claim, the 
RO provided the appellant pre-adjudication notice by letter 
dated in February 2005.

The notifications substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim of service connection and the relative duties of VA and 
the claimant to obtain evidence.

With regard to the claim of service connection for a left 
shoulder injury, the August 2004 notification did not advise 
the veteran of the laws regarding degrees of disability or 
effective dates for any grant of service connection; however, 
there will be no new disability rating or effective date for 
award of benefits for a left shoulder blade injury as the 
claim for service connection for a left shoulder blade injury 
is denied.  Accordingly, any defect with respect to that 
aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Regarding the right ear hearing loss claim and the tinnitus 
claim, any defect in the timing or content of the notice is 
harmless error because these claims of service connection are 
granted.  

Moreover, subsequent duty-to-assist notices were sent to the 
Veteran in March 2006, June 2007 and August 2007, after the 
initial pre-adjudicatory letters which specifically addressed 
the assignment of initial ratings and effective dates for any 
grant of service connection.  

The notices provided to the Veteran over the course of the 
appeal provided all information necessary for a reasonable 
person to understand what evidence and/or information was 
necessary to substantiate his claims.  The Veteran has 
received all essential notice, has had a meaningful 
opportunity to participate in the development of his claims, 
and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 
2007).  In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  In this regard, 
the RO attempted to obtain medical records from the Veteran's 
period in the Reserves, but formal findings by the RO 
indicate that no such records could be located.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.




II.  Service Connection

The veteran seeks service connection for claimed residuals of 
a left shoulder blade injury, right ear hearing loss and 
tinnitus.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as hearing 
loss (an organic disease of the nervous system) to a degree 
of 10 percent within one year from the date of termination of 
such service, establishes a rebuttable presumption that the 
disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 1137; 38 C.F.R. §§ 3.307, 3.309.

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Shoulder Blade Injury

The Veteran maintains that he injured his left shoulder 
during service in the National Guard, just prior to entering 
active duty in 1951.  At his personal hearing in September 
2005, the Veteran could not recall if he complained of the 
shoulder injury when he was examined prior to induction in 
January 1951.  Similarly, the Veteran could not recall if he 
complained of left shoulder pain at the time of his discharge 
in 1954.

The service treatment records are entirely negative for any 
complaints, findings or diagnosis of a left shoulder 
disability, injury or condition.  

A VA outpatient report from February 2005 notes that it was 
the Veteran's first visit for VA care.  The Veteran explained 
that he had not been seen by a doctor in 45 years, and at 
present, his only complaint was that of joint pain.  The 
Veteran reported joint pains in both wrists, right knee, left 
shoulder, for many years.  He took Tylenol on an as needed 
basis.  X-rays of the right knee, both wrists and left 
shoulder showed degenerative joint disease (DJD).  The right 
wrist x-ray showed osteoporosis.  The assessment was DJD, 
multiple joints.  On a note dated the same day, a clinic 
staff nurse noted the Veteran's medical history included 
arthritis in the left shoulder due to injury while in the 
service.  The Veteran was reportedly told that he had a 
cracked shoulder blade. 

At a VA examination in October 2007, the Veteran reported 
that he injured his left shoulder during a field maneuver at 
National Guard active duty training in 1950.  According to 
the Veteran's account, he was carrying a heavy ruck sack and 
a rifle, and tripped, falling forward.  He tried to roll 
leftward, and landed on his left upper back (shoulder blade).  
The Veteran further recalled that he went to sick bay to be 
seen, but waited there all day and was never seen.  He did 
not seek further care, and entered active duty in 1951.  The 
Veteran reported to the examiner that he had a post-service 
career for thirty years as an aircraft fuselage mechanic, and 
that the left shoulder did not present any hindrance to his 
job performance.  On examination, there was some tenderness 
at the supraspinatus, but no objectively abnormal findings of 
the shoulder.  There was no asymmetry, atrophy, or weakness.  
The diagnosis was rotator cuff tendonitis.  The examiner 
opined that it was less likely than not that the current left 
shoulder condition was related to service or any event shown 
to have occurred during service.  The examiner based this 
opinion on the lack of any documentation of a left shoulder 
injury during active duty training in the National Guard or 
any subsequent active service; and, the absence of any 
evidence showing ongoing chronic left shoulder condition 
between service and recent years.  

In an addendum dated the same day as the examination report, 
the examiner specifically indicated that the entire contents 
of the Veteran's claims file was reviewed in conjunction with 
the examination, and there was no evidence in the record of 
any condition or event of service to account for or link to a 
current left shoulder condition.  The examiner reiterated the 
opinion that it was less likely than not that any currently 
claimed left shoulder condition was related to or caused by 
the claimed left scapula injury of 1950, "which, according 
to military records, was an acute transitory and resolved 
injury."  

It is unclear as to why the examiner indicated that the 
Veteran's claimed in-service shoulder injury was shown by 
military records to be acute and transitory, because the 
Veteran's service treatment records do not document any left 
shoulder injury or complaints thereof.  Regardless, the 
examiner found no link between any current left shoulder 
disability and service.  

The Board has no reason to doubt the Veteran's assertions 
that he suffered a left shoulder injury during active duty 
training in the National Guard.  That notwithstanding, the 
medical evidence of record does not support the Veteran's 
contention that any current left shoulder disability is 
associated with the Veteran's in-service left shoulder 
injury.  

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  While the Veteran is competent to report what comes 
to him through his senses, he does not have medical 
expertise.  Therefore, he cannot provide a competent opinion 
regarding diagnosis and causation, particularly when he 
admittedly did not seek treatment for a left shoulder 
disability for nearly 50 years after discharge from service.  
.

Lay evidence is one type of evidence that must be considered 
and competent lay evidence can be sufficient in and of 
itself.  The Board, however, retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This 
includes weighing the absence of contemporary medical 
evidence against lay statements.

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  The relevance 
of lay evidence is not limited to the third situation, but 
extends to the first two as well.  Whether lay evidence is 
competent and sufficient in a particular case is a fact 
issue.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007)

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).

VA records, including examination reports, include the 
Veteran's account of his left shoulder injury that occurred 
in 1950; but, there is a lack of objective evidence in the 
service treatment records to support a finding that the 
Veteran's initial injury became chronic in nature.  Moreover, 
regardless of whether the Veteran's claimed in-service injury 
was documented in 1950, there is no medical evidence to 
support the Veteran's contention that his current left 
shoulder arthritis or rotator cuff tendonitis has any 
relationship to service, including to the claimed injury.  

In sum, a competent medical nexus is lacking in this case.  
The Veteran's current left shoulder DJD and/or rotator cuff 
tendonitis disability has not been medically linked by a 
competent medical professional to his claimed in-service left 
shoulder injury and the evidence of record weighs against the 
veteran's claim of service connection.  The evidence in favor 
of the veteran's claim is his lay testimony of an in-service 
injury to the left shoulder.  

Weighing against the claim is the VA medical opinion of 
October 2007, as well as the lack of any medical evidence 
from the time of separation from service in 1954 and this 
decade showing any complaints, findings, or treatment for a 
left shoulder disability.  In other words, the credibility of 
the Veteran's testimony and the lay statements must be 
weighed against the other evidence of record, including the 
objective findings showing no treatment for a left shoulder 
disability until this decade.  A prolonged period without 
medical complaint can be considered, along with other factors 
concerning the claimant's health and medical treatment during 
and after military service, as evidence of whether a 
disability was incurred in service or whether an injury, if 
any, resulted in any chronic or persistent disability which 
still exists currently.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The trier of fact should consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
See Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) 
(holding that the absence of medical records during combat 
conditions does not establish absence of disability).  Thus, 
when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See also, 
Jordan v. Principi, 17 Vet. App. 261 (2003).   

The "absence of evidence" or "negative" evidence of any 
complaints, findings or diagnosis of a shoulder disability 
during service in this case is supported by affirmative 
evidence which tends to show that the veteran's current left 
shoulder DJD and/or rotator cuff tendonitis is not related to 
any in-service injury.  Such evidence consists of the October 
2007 examiner's opinion as well as the absence of any 
complaints, findings or diagnosis of a left shoulder injury 
on the discharge examination of 1954.  

To warrant service connection, there must be a nexus between 
the veteran's current disability and his claimed in-service 
left shoulder injury; and, although the Veteran is competent 
to state that he has suffered an injury in service, this 
evidence must be weighed against the other evidence of 
record, which includes objective evidence of no treatment or 
findings of a left shoulder disability until 50 years after 
service discharge, and a competent medical opinion that the 
in-service injury is not related to the present disability.  

The preponderance of the evidence is against the claim of 
service connection for residuals of a left shoulder blade 
injury; there is no doubt to be resolved; and service 
connection for residuals of a left shoulder blade injury is 
not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

Hearing Loss and Tinnitus

The Veteran asserts that he experienced an acoustic trauma 
during service when a gun was fired while he was 
inadvertently under the gun barrel, causing a temporary 
deafness, and constant ringing in the ears that has continued 
to the present day.

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies at 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of those 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  Even though disabling 
hearing loss is not demonstrated at separation, a veteran 
may, nevertheless, establish service connection for a current 
hearing disability by submitting evidence that a current 
disability is related to service.  Hensley v. Brown, 5 Vet. 
App. 155 (1993).

The Veteran's service treatment records are negative for 
findings or complaints of hearing loss or tinnitus.  A 
whispered voice test at the induction examination in January 
1951 showed scores of 15/15 bilaterally, and hearing within 
normal limits bilaterally.  Similarly, the November 1954 
discharge examination did not contain audiogram results; 
however it indicated a score of 15/15 on whispered voice 
test, and normal hearing bilaterally.  

March 1995, July 1999, July 2000 and April 2005 private 
audiometric test reports show hearing loss bilaterally.  

At his first visit for VA care in February 2005, the Veteran 
reported that he had hearing impairment since 1954 when a 
shell exploded near him.  He was reportedly "deaf" for two 
weeks, and has had ringing in his ears ever since.  The 
clinic nurse noted that the Veteran's history included 
hearing loss from an accident while in the service, and 
appeared to attribute the Veteran's tinnitus to the Veteran's 
reported acoustic trauma.

At an April 2005 VA audiological assessment, the Veteran 
reiterated his claim that he first noted hearing loss in 
1952.  The Veteran reported that there was a hang fire on a 
5" gun mount that discharged when he was very close to the 
gun.  He reported that he was "deaf" for several weeks, and 
some hearing gradually returned.  He also reported noticing a 
high-pitched ringing in his ears following the explosion 
which had been constant since 1952.  He denied a history of 
ear infections, serious head injury or family history of 
hearing loss.  The Veteran reported a significant four year 
history of military noise exposure as a deck hand assigned to 
5" and 3" gun mounts, without benefit of hearing 
protection.  The testing indicated normal hearing at 250 Hz 
and 500 Hz, sloping to a mild to moderately-severe high 
frequency sensorineural hearing loss right ear.  Word 
recognition scores were good at loud intensity levels.  

The Veteran testified at his personal hearing in September 
2005 that he was exposed to acoustic trauma as a deck hand 
assigned to 5" and 3" gun mounts.  He also reported that on 
one occasion he was standing right under the gun barrel when 
it was shot.  He noticed the ringing in his ears immediately 
after the incident.  The Veteran testified that he was not 
afforded hearing protection during service, but that he did 
wear hearing protection for all post-service noise exposure 
that included working on aircraft as a sheet metal mechanic.

At a VA examination in October 2007, the Veteran reported 
that he first noticed a hearing loss during service.  The 
examiner reviewed the claims file, and noted, in particular, 
that the Veteran's "whisper test" at enlistment and 
separation was a non-psychometric method of assessing hearing 
and would not detect early high-frequency noise induced 
hearing loss.  The examiner also noted the Veteran's reported 
history of military noise exposure without the use of hearing 
protection, and post-service occupational noise exposure (but 
with the use of hearing protection).  Pure tone testing on 
examination revealed a mild to moderately severe 
sensorineural hearing loss at 1000 to 8000 Hz in the right 
ear.  Word recognition scores were excellent for both ears.  
Acoustic reflexes were absent in the right ear, and elevated 
or absent in the left ear.  The diagnosis, for the 
frequencies 500-4000 Hz, was normal to moderately severe 
sloping sensorineural hearing loss bilaterally.  The Veteran 
reported the presence of constant tinnitus since 1952.  

The examiner indicated that without military audiometric 
records to review, it could not be determined for certain 
whether the hearing loss and constant bilateral tinnitus 
began during military service and/or were the result of the 
incident he had consistently described throughout the claims 
process; however, the examiner did consider it at least as 
likely as not that the hearing loss and tinnitus were due to 
military noise exposure

There is no contradictory opinion of record.  

Also in support of his claim, is a lay statement prepared by 
a fellow ship mate of the Veteran's who also served during 
the same time period.  The ship mate recalled that many of 
their operations involved a great deal of main battery 
gunfire.

Based on the foregoing, and resolving all doubt in the 
Veteran's favor, service connection for right ear hearing 
loss and tinnitus  is warranted.  In essence, the VA examiner 
agreed that the Veteran was exposed to acoustic trauma during 
service, and at least some component of the Veteran's hearing 
loss and tinnitus was as likely as not due to that exposure.  
Although the examiner was unable to determine for certain, 
that the extent of the in-service noise-induced hearing loss 
resulted in permanent damage, the standard of proof in this 
case does not require absolute certainty.  The examiner 
opined that there was, in essence, at least a 50 percent 
likelihood that the Veteran's hearing loss was due to 
acoustic trauma during service.  The examiner's opinion was 
based on the fact that the whispered voice test was not an 
accurate measure of hearing ability, as well as the Veteran's 
consistent reports of the in-service accident involving close 
range gunfire without hearing protection, and his account of 
temporary deafness and constant tinnitus since that time.  
Although the Veteran is not competent to render a nexus 
opinion liking his in-service acoustic trauma with current 
hearing loss, he is certainly competent to state that he 
incurred a sudden loss of hearing during service and a 
ringing in the ears that has continued to the present day  
There is no reason to doubt the credibility of the Veteran's 
testimony and the fact remains that the weight of the 
evidence supports at least some in-service noise-induced 
hearing loss.  

In sum, the Veteran has provided competent lay evidence 
indicating in-service acoustic trauma and the onset of 
tinnitus and decreased hearing since that time.  It is well-
established that a whispered voice test is not an accurate 
measure of hearing acuity, and a VA examiner opined that the 
Veteran's right ear hearing loss and tinnitus were at least 
as likely as not incurred during service.  

Resolving all doubt in the Veteran's favor, service 
connection for right ear hearing loss and tinnitus is 
warranted.


ORDER

Service connection for residuals of a left shoulder blade 
injury is denied.  

Service connection for right ear hearing loss is granted.  

Service connection for tinnitus is granted.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


